DETAILED ACTION
Receipt is acknowledged of applicant’s Response to Restriction Requirement and Amendment filed 8/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claim 23 has been amended.  Claims 1-22 have been cancelled.  Claims 26-42 are newly added.  Accordingly, claims 23-42 remain pending in the application.  

Election/Restrictions
Applicant’s election without traverse of Group II (claims 23-25) in the reply filed on 8/29/2022 is acknowledged.
The nonelected claims have been cancelled.  
Claims 23-42 are currently under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/099,500, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 23 recites, “a retinoid”.  Prior-filed application ‘500 (page 5, lines 9-11) discloses:
In certain embodiments, the active agent is a retinol active agent, e.g., an ester of retinol (vitamin A), such as retinyl palmitate, i.e., ((2E,4E,6E,8E)-3,7- Dimethyl-9-(2,6,6-trimethyl-1-cyclohexenyl)nona-2,4,6,8-tetraenyl] hexadecanoate. 

Retinoids are a genus of compounds that include retinol as evidenced by AOCD (see PTO-892).  MPEP 2163 (II)(A)(3)(a)(ii) states,
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

The prior-filed application ‘500 discusses retinol such as an ester of retinol, however the prior-filed application ‘500 does not provide support for the entire genus of “a retinoid”. Claims 24-25 depend from claim 23 and do not cure this deficiency.  Thus, claims 23-25 are afforded an effective filing date of 9/23/2009.
The disclosure of the prior-filed application, Application Nos. 61/099,500, 12/565,687, 13/966,637 and 16/019,258, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 26 recites, “a topical composition comprising: (a) calcium phosphate; (b) a retinoid; and (c) a topical delivery vehicle”.  Th limitation, “a retinoid” is not supported in prior-filed application ‘500 for the same reasons as explained above.  Further, the prior-filed applications ‘500, ‘687, ‘637 and ‘258 do not support the generic formulation claimed.  More specifically, “calcium phosphate” is disclosed as uniform, rigid, spherical nanoporous calcium phosphate particles that define an internal space and an active agent is present in said internal space (see e.g., prior-filed application ‘258 at page 2, lines 24-29).  Thus, the prior-filed applications do not provide support for the full scope of “a topical composition comprising: (a) calcium phosphate; (b) a retinoid; and (c) a topical delivery vehicle”.  Claims 27-42 depend from claim 26 and do not cure this deficiency.  Thus, claims 27-42 are afforded an effective filing date of 6/29/2020.

Information Disclosure Statement
	The IDS filed 6/29/2020 has been considered.  A signed copy is enclosed herewith.

Claim Objections
Claim 27 is objected to because of the following informalities: said claim recites, “Ca10(PO4)6(OH)2”. The “6” should be in subscript.  It is suggested that “Ca10(PO4)6(OH)2”is replaced with “Ca10(PO4)6(OH)2”. 

Claim 30 is objected to because of the following informalities: said claim recites, “claim29” in the 1st line of the claim.  It appears that there is topographical error and, as such, it is suggested that a space is added between “claim” and “29”. 
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 
There is no explicit or implicit teaching in the specification for “a topical composition comprising: (a) calcium phosphate; (b) a retinoid; and (c) a topical delivery vehicle”; the subject matter was not properly described as filed. Original claim 23 recites, “a topical composition comprising: (a) uniform, rigid, spherical, nanoporous calcium phosphate particles 5comprising a porous structure that defines an internal space and an amount of the active agent present in the internal space; and (b) a topical delivery vehicle” and the instant specification recites a similar composition at page 33, lines 24-26.  However, the original disclosure does not provide support for the full scope of the claimed “topical composition comprising: (a) calcium phosphate; (b) a retinoid; and (c) a topical delivery vehicle”.  Applicant is invited to identify the portion of the specification that teaches said limitation, as the examiner has not been able to locate the applicable disclosure. The claims within this rejection are examined as written by the applicant; at this time new matter must be considered as part of the claimed subject matter. Dependent claims 27-42 do not remedy the written description (new matter) issue and as such said dependent claims suffer from the same deficiency.
	MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure". 
This is a new matter rejection. Correction is respectfully requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites, “(2E,4E,6E,8E)-3,7-Dimethyl- 9-(2,6,6-trimethyl-1-cyclohexenyl)nona-2,4,6,8-tetraenyl”.  The instant specification discloses, “retinyl palmitate, i.e., [(2E,4E,6E,8E)-3,7-Dimethyl-9- (2,6,6-trimethyl-1-cyclohexenyl)nona-2,4,6,8-tetraenyl] hexadecanoate” (page 25, lines 9-11).  A search of the claimed compound did not reveal any known compounds and the instant specification discloses a similar compound but not the identical compound.  Thus, it appears that the compound recited is a typographical error.  However, claim 34 recites, “retinyl palmitate” which is the common name of [(2E,4E,6E,8E)-3,7-Dimethyl-9- (2,6,6-trimethyl-1-cyclohexenyl)nona-2,4,6,8-tetraenyl] hexadecanoate and would be duplicative if claim 33 is intended to recite [(2E,4E,6E,8E)-3,7-Dimethyl-9- (2,6,6-trimethyl-1-cyclohexenyl)nona-2,4,6,8-tetraenyl] hexadecanoate.  Thus, the claim is indefinite because it is unclear what compound is being claimed.  Clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26-42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mansouri et al. (US 2014/0271879 A1, Sep. 18, 2014, hereafter as “Mansouri”).
Instant claims 26-32 are drawn to a method of delivering a retinoid to a topical location of a subject, the method comprising: applying a topical composition comprising: (a) calcium phosphate; (b) a retinoid; and (c) a topical delivery vehicle; to the topical location of the subject.
Regarding instant claim 26, Mansouri teaches a method of delivering a retinoid active agent to a subject, the method comprising: applying a topical formulation comprising: (a) a fine dry particulate retinoid composition that includes a retinoid active agent(s) present inside of the pores of nanoporous calcium particles and/or on the surface of the particles and/or loosely associated with the particles; and (b) a topical delivery vehicle; to a topical region of the subject to deliver the retinoid active agent to the subject (claims 1 and 15).
Regarding instant claim 27, Mansouri teaches calcium phosphate particles made up of Ca10(PO4)6(OH)2 ([0018]).
	Regarding instant claim 28, Mansouri, as discussed above, teaches calcium phosphate particles ([0018]; claims 1 and 15).
	Regarding instant claim 29, Mansouri teaches that the calcium phosphate particles are uniform, rigid and spherical ([0017]; claim 4).
	Regarding instant claim 30, Mansouri teaches that the calcium phosphate particles are able to penetrate human skin (i.e., “into the skin”, “beneath the skin surface”; [0049] and [0050]).
	Regarding instant claim 31, Mansouri teaches the particular retinoid, retinol ([0023]).
	Regarding instant claim 32, Mansouri teaches the particular retinoid, tretinoin (all-trans retinol) ([0023]).
Regarding instant claim 33, due to112, 2nd rejection above, the claimed compound, “[(2E,4E,6E,8E)-3,7-Dimethyl-9- (2,6,6-trimethyl-1-cyclohexenyl)nona-2,4,6,8-tetraenyl]” is being interpreted as “[(2E,4E,6E,8E)-3,7-Dimethyl-9- (2,6,6-trimethyl-1-cyclohexenyl)nona-2,4,6,8-tetraenyl] hexadecanoate” which is also known as retinyl palmitate. Mansouri teaches the particular retinoid, retinyl palmitate ([0023]).
Regarding instant claim 34, Mansouri teaches the particular retinoid, retinyl palmitate ([0023]).
	Regarding instant claim 35, Mansouri teaches that the topical composition can be in the form of a solution ([0044]).
	Regarding instant claim 36, Mansouri teaches that the topical composition can be in the form of a suspension ([0044]).
	Regarding instant claim 37, Mansouri teaches that the topical composition can be in the form of a gel ([0044]).
Regarding instant claim 38, Mansouri teaches that the topical composition can be in the form of a lotion ([0044]).
Regarding instant claim 39, Mansouri teaches that the topical composition can be in the form of a cream ([0044]).
	Regarding instant claim 40, Mansouri teaches that the topical composition can be in the form of an ointment ([0044]).
	Regarding instant claim 41, Mansouri teaches that the topical composition can be in the form of a spray ([0044]).
	Regarding instant claim 42, Mansouri teaches application to keratinized skin ([0053]).
	Thus, the teachings of Mansouri render the instant claims anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 23-31 and 33-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackowiak (US 2008/0160088 A1, Jul. 3, 2008, hereafter as “Mackowiak”).
	Instant claims 23-25 are drawn to a method of delivering a retinoid to a subject, the method comprising: applying a topical composition comprising: (a) uniform, rigid, spherical, nanoporous calcium phosphate particles comprising a porous structure that defines an internal space and an amount of the retinoid present in the internal space; and (b) a topical delivery vehicle; to a topical region of the subject to deliver the active agent to the subject.
Instant claims 26-32 are drawn to a method of delivering a retinoid to a topical location of a subject, the method comprising: applying a topical composition comprising: (a) calcium phosphate; (b) a retinoid; and (c) a topical delivery vehicle; to the topical location of the subject.
Regarding instant claims 23-29, 31 and 33-42, Mackowiak teaches compositions comprising at least hydroxyapatite, at least one calcium salt and an active agent (abstract; [0056]). Mackowiak teaches said hydroxyapatite (i.e., calcium phosphate with the molecular formula Ca10(PO4)6(OH)2) may be in the form of particles such as those described in WO 96/41611 which are aggregated hydroxyapatite crystals forming spherical particles that are sintered at a high temperature (i.e., ceramic) to obtain porous spherical particles that are mechanically stable (i.e., rigid) ranging in an average diameter of 1 to 10 microns, preferably 2 to 6 microns ([0031] and [0043]) and are known and sold under the name HydroxysomesTM ([0044]).  Said particles are porous and act as a miniature sponge which allows the active agents to be absorbed, carried/transported and released onto the skin ([0044]; WO 96/41611 at page 8).  Said particles are uniform and have a pore size of 0.05 to 0.10 microns (i.e., 50-100 nm) as evidenced by WO 96/41611 (see claims).  Mackowiak also teaches topical formulations comprising delivery vehicles including aqueous delivery vehicles as well as administration of said formulations to human skin, semi-mucous membranes and the mouth (mucosal) including the lips (mucosal) and hands (keratinized) ([0008], [0073] and [0076]-[0078]).  Regarding the limitation that the active agent is present in the internal space, Mackowiak teaches that it is believed that said particles allow active agents to be absorbed ([0044]).  Mackowiak teaches the particular active agents, retinoids and derivatives thereof,  retinol and derivatives/esters thereof, retinyl palmitate ([0063], [0064] and [0070]). It is noted that the compound recited in instant claim 33 is being interpreted as retinyl palmitate. Mackowiak also teaches topical formulations in the form of a lotion, a gel, a suspension, a cream, a spray (i.e., a solution), ointments (e.g., petroleum jelly, mineral oil) ([0078], [0080] and [0089]).
Mackowiak is silent to an embodiment that combines all of the claimed features.  
However, Mackowiak teaches each of the features are suitable for the invention (MPEP 2144.07).
Thus, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have combined said features to arrive at the claimed invention with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Mackowiak teaches said features are suitable for the intended purpose of delivering a topical composition to a subject (MPEP 2144.07).
Regarding instant claim 30, Mackowiak teaches the elements discussed above.
Mackowiak is silent to “wherein he calcium phosphate particles are able to penetrate human skin”.
MPEP 2112.01(I) states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.

MPEP 2112.01(II) states that a chemical composition and its properties are inseparable.  In the instant case, the prior art teaches an identical or substantially identical method of applying a substantially identical composition as compared to the claimed invention. As such, a skilled artisan would expect the prior art topical composition comprising calcium phosphate particles, a retinoid, and a delivery vehicle to possess the same properties as that of the claimed invention including the ability to penetrate human skin.
Thus, the teachings of Mackowiak render the instant claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-30 and 35-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-29 of copending Application No. 17/193,366. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the isn’t claims and the subject matter of the copending claims are significantly overlapping.
Instant claims 23-25 are drawn to a method of delivering a retinoid to a subject, the method comprising: applying a topical composition comprising: (a) uniform, rigid, spherical, nanoporous calcium phosphate particles comprising a porous structure that defines an internal space and an amount of the retinoid present in the internal space; and (b) a topical delivery vehicle; to a topical region of the subject to deliver the active agent to the subject.
Instant claims 26-30 and 35-42 are drawn to a method of delivering a retinoid to a topical location of a subject, the method comprising: applying a topical composition comprising: (a) calcium phosphate; (b) a retinoid; and (c) a topical delivery vehicle; to the topical location of the subject.
The copending claims are drawn to a method of delivering retinaldehyde to a topical location of a subject, the method comprising: applying a topical formulation comprising retinaldehyde (a retinoid), an antioxidant component and an aqueous topical delivery vehicle to a topical region of the subject to deliver retinaldehyde to the topical location of the subject.  Copending claims 24 and 25 further require nanoporous calcium phosphate particles that are uniform, rigid and spherical.
The copending specification discloses such a topical formulation encompasses embodiments wherein the active agent enters the internal space of the particles and/or ionically bind and/or covalently bind and/or associate with the surface of the particles (page 4, lines 16-17; instant claims 23, 26, 28 and 29).
The copending specification discloses topical location to encompass mucosal surface or keratinized skin (page 15, lines 9-10; instant claims 24, 25 and 42). 
The copending specification discloses that “calcium phosphate particles” encompass calcium phosphate of the molecular formula Ca10(PO4)6(OH)2 (page 6, line 3; instant claim 27).
The copending specification discloses topical location to mean to encompass delivery of the composition beneath the skin surface (page 18, lines 9-17; instant claim 30).
The copending specification discloses that the topical composition encompasses formulations in the form of a solution, suspension, a gel, a lotion, a cream, an ointment or a spray (page 16, lines 13-18; instant claims 35-41).
Thus, the copending claims encompasses the claimed subject matter of instant claims 23-30 and 35-42.
The examiner has relied upon the specification to delineate the scope of the invention embraced by the copending application, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 23-31 and 33-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 10,758,478 B2 in view of Mackowiak (US 2008/0160088 A1, Jul. 3, 2008, hereafter as “Mackowiak”).
Instant claims 23-25 are drawn to a method of delivering a retinoid to a subject, the method comprising: applying a topical composition comprising: (a) uniform, rigid, spherical, nanoporous calcium phosphate particles comprising a porous structure that defines an internal space and an amount of the retinoid present in the internal space; and (b) a topical delivery vehicle; to a topical region of the subject to deliver the active agent to the subject.
Instant claims 26-31 and 33-42 are drawn to a method of delivering a retinoid to a topical location of a subject, the method comprising: applying a topical composition comprising: (a) calcium phosphate; (b) a retinoid; and (c) a topical delivery vehicle; to the topical location of the subject.
The patented claims are drawn to a method of delivering an active agent to a subject, the method comprising: applying a topical composition comprising: (a) uniform, rigid, spherical, nanoporous calcium phosphate particles comprising a porous structure that defines an internal space and an amount of the active agent present in the internal space, wherein the amount of active agent present in the internal space is 10% by weight or more of the calcium phosphate particle; and (b) a topical delivery vehicle; to a topical region of the subject to deliver the active agent to the subject.  Patented claims 11 and 12 further limit the topical local to a keratinized surface or mucosal surface. In addition, the patent disclosure states that topical location intends to encompass delivery of the composition beneath the skin surface (page 27, lines 7-24; instant claim 30).
	The patented claims do not specify that the active agent is a retinoid.
Mackowiak teaches compositions comprising at least hydroxyapatite, at least one calcium salt and an active agent (abstract; [0056]). Mackowiak teaches said hydroxyapatite (i.e., calcium phosphate with the molecular formula Ca10(PO4)6(OH)2) may be in the form of particles such as those described in WO 96/41611 which are aggregated hydroxyapatite crystals forming spherical particles that are sintered at a high temperature (i.e., ceramic) to obtain porous spherical particles that are mechanically stable (i.e., rigid) ranging in an average diameter of 1 to 10 microns, preferably 2 to 6 microns ([0031] and [0043]) and are known and sold under the name HydroxysomesTM ([0044]).  Said particles are porous and act as a miniature sponge which allows the active agents to be absorbed, carried/transported and released onto the skin ([0044]; WO 96/41611 at page 8).  Said particles are uniform and have a pore size of 0.05 to 0.10 microns (i.e., 50-100 nm) as evidenced by WO 96/41611 (see claims).  Mackowiak also teaches topical formulations comprising delivery vehicles including aqueous delivery vehicles as well as administration of said formulations to human skin, semi-mucous membranes and the mouth (mucosal) including the lips (mucosal) and hands (keratinized) ([0008], [0073] and [0076]-[0078]).  Regarding the limitation that the active agent is present in the internal space, Mackowiak teaches that it is believed that said particles allow active agents to be absorbed ([0044]).  Mackowiak teaches the particular active agents, retinoids and derivatives thereof,  retinol and derivatives/esters thereof, retinyl palmitate ([0063], [0064] and [0070]). ]). It is noted that the compound recited in instant claim 33 is being interpreted as retinyl palmitate. Mackowiak also teaches topical formulations in the form of a lotion, a gel, a suspension, a cream, a spray (i.e., a solution), ointments (e.g., petroleum jelly, mineral oil) ([0078], [0080] and [0089]).
	The patent and Mackowiak are drawn to topical compositions comprising porous calcium phosphate particles, an active agent and a carrier for the purpose of delivering said compositions to the skin/mucosal surface, thus, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have included the particular active agent, a retinoid such as retinol or retinyl palmitate, into the patented invention as suggested by Mackowiak with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Mackowiak teaches said retinoids are effective in stimulating dermal macromolecules, preventing dermal macromolecule degradation, and stimulating fibroblast or keratinocyte proliferation and/or differentiation ([0061]-[0070]). 
Regarding instant claims 35-41, it would have also been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have included the particular topical formulations, a solution, a suspension, a gel, a lotion, a cream, an ointment or a spray, into the patented invention as suggested by Mackowiak with a reasonable expectation of success because Mackowiak teaches said formulations are suitable for a similar composition and intended purpose (i.e., application to the skin/mucosal surface) (MPEP 2144.07).
	Thus, the subject matter of the patented claims in view of the teachings of Mackowiak render the instant claims unpatentable.
The examiner has relied upon the specification to delineate the scope of the invention embraced by the copending application, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 10,758,478 B2 in view of Mackowiak (US 2008/0160088 A1, Jul. 3, 2008, hereafter as “Mackowiak”), as applied to claim 26 above, and further in view of Rothbard et al. (USPN 6,669,951 B2, Dec. 30, 2003, hereafter as “Rothbard”).
	Th instant invention is described above.  Instant claim 32 further limits the retinoid to tretinoin.
	The patent does not claim tretinoin.  Mackowiak does not teach the particular retinoid, tretinoin.
	Rothbard teaches compositions and methods for enhancing delivery of drugs and other agents across epithelial tissues, including the skin (abstract).  Rothbard teaches the particular active agents, retinoids including retinol and tretinoin for treating various skin conditions and disorders (col. 28, lines 17-31).
The patent, Mackowiak and Rothbard are drawn to topical compositions for the purpose of delivering said compositions to the skin/mucosal surface, thus, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have included the particular retinoid, tretinoin, into the patented invention as suggested by Rothbard with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Mackowiak generally teaches said retinoids are effective in stimulating dermal macromolecules, preventing dermal macromolecule degradation, and stimulating fibroblast or keratinocyte proliferation and/or differentiation ([0061]-[0070]) and Rothbard teaches the specific retinoid, tretinoin, is effective in treating various skin conditions and disorders (col. 28, lines 17-31).
Thus, the subject matter of the patented claims in view of the teachings of Mackowiak and Rothbard render the instant claim unpatentable.
Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617